DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 37-42, 44, 46-53, 55-59are rejected in the Instant Application.
Claims, 43, 45, and 54 have been cancelled
Claims 56-59 are newly added claims


	Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.

Status of claims
Claims 37-42, 44, 45-53, 55-59  are pending in the instant application
Claims 37-42, 44, 45-53, 55-59  are rejected in the instant application
Claims, 43, 45, and 54 have been cancelled


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are not moot in view of the newly added rejection and arts below. 
Examiner encourages the applicant to call the examiner and set up an interview to discuss the interpretation of the various states and how they can be defined to clarify them. 
	

Priority
Examiner acknowledges Applicant’s claim to priority benefits of provisional patent application 62/685653 filed 2018-06-15.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/03/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 37-39, 42, 46-50, 53, 55-59 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic (US20170141973A1) hereinafter Vrzic in view of Xu et al. (US20190261184A1) hereinafter Xu.

Regarding claim 37, 48: Vrzic teaches a method, performed by a network node, for configuring a network slice, the method comprising, in response to a request to configure a network slice (¶0008 see The method comprises a NWSO receiving from a NWSM a request to terminate a network slice, the NWSO determining the subnetworks to terminate):
configuring network resources for providing the network slice (¶0039 see pooled resources may be commercial off-the-shelf hardware components capable of configuration through virtualization approaches, such as NFV, in order to support various network functionalities for supporting the operations of the network slices…¶0043 see NWSO 140 may be used to reserve or dedicate resources (compute, storage and network) for each network slice so that there is resources isolation between slices.); and 
Vrzic teaches configuring network slice to a first state, wherein in the first state is disabled (Fig 17 elements 1750 and 1660 see After creating the NWSD, the NWSO 140 sends the NWSD to the RO in the E-MANO 360 (i.e., the NFVO 361) (1750) then The E-MANO 360 instantiates the new functions onto the resources allocated for the new network slice (1760) – the states being created [disabled] and instantiated [active]) Vrzic further teaches, whereby network resources associated with the network slice are allocated but not reserved (¶0062 see The resources are committed to the network slice but only allocated when there is an instantiation request. The resource reservation may be performed by the NWSO 140.) and in response to provisioning a service on the network slice, configuring the state of the network slice to a second state, wherein in the second state the network slice is enabled, whereby network resources associated with the network slice are reserved (¶0065 - NWSD IE includes a list of element identifiers and their descriptions. For example, NWSD IE 1100 includes a NWS ID, a Common subnetwork described by a network service ID (NSD), a slice specific sub-network described by a NSD, a Common subnetwork endpoint and a slice specific subnetwork endpoint. If no network slice has been instantiated, then for the network slice 1010, the NWSO 140 would instantiate the common CP subnetwork 910 and the slice specific subnetwork 920. For network slice 1020, if network slice 1010 is already instantiated, then the common CP subnetwork 910 may be updated and the second slice specific subnetwork is instantiated. The update for the common CP subnetwork 120 may include increasing the resources that are allocated to the NFs in the common CP subnetwork 120 (i.e., scale-up procedure defined in ETSI NFV) to accommodate the additional traffic on the new slice. Examiners note: NWSD can only allocate ie reserve resources to slices that are instantiated, a slice that is not instantiated until the NWSD requests resources – Although Vzric does explicitly call them ‘states’, it teaches the various states of instantiation and allocation and reservation of the slice and its resources). 
Vrzic teaches different states however does not explicitly teach a state of the network slice
Xu however in the same field of computer networking teaches a state of the network slice (¶0137 see status of the network slice instance may include at least one of the following: an active state, an inactive state, an available state, or an unavailable state)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the network slice provisioning of Vrzic and the teachings of Xu for changing states of a slice to active/deactive to combine the teachings such that Vrzic utilizes an explicit activation state of the slice. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow to avoid allocating an improper network slice instance to a terminal (Xu ¶0007).
Further Regarding claim 48: Vrzic teaches a network adapted to configure a network slice, the network node comprising: processing circuitry (¶0100 see processors); memory containing instructions executable by the processing circuitry (¶0100 see memory) whereby the network node is operative to, in response to a request to configure a network slice (¶0008 see The method comprises a NWSO receiving from a NWSM a request to terminate a network slice, the NWSO determining the subnetworks to terminate)

Regarding claim 38:	The already combined references teach the method of claim 37, wherein in the first state the network slice is unusable and/or unavailable (Vrzic ¶0044 see The NWSO 140 generates a new network slice descriptor (NWSD) for a new network slice or updates an existing NWSD to include the requested network service. The NWSO 140 passes the new or updated NWSD to a resource orchestrator (RO) for the instantiation of the new service [examiners note: the slice is created [unusable] however not available until instantiation [usable]]).

Regarding claim 39:	The already combined references teach the method of claim 37, wherein configuring the state of the network slice to the first state comprises configuring a state of a core network (CN) to UEUsageType mapping associated with the network slice to the first state (Vrzic ¶0076 see SSF 1451 links the radio access bearer(s) of a UE with the appropriate core network instance, such that the RAN 1452 appears as one RAT+PLMN to the UE and any association with network instance is performed internal to the network, with the network slices being transparent to the UE ¶0092 see selects a slice for the UE during the initial attach procedure based on the UE's subscription information, UE usage type and service type (if provided)).


Regarding claims 42, 53: The already combined references teach the method of claim 37, wherein configuring network resources for providing the network slice comprises configuring radio nodes to implement the network slice (Vrzic: ¶0089 Slice routing and selection may be provided to link the radio access bearer(s) of a UE with an appropriate core network instance).



Regarding claims 46, 49:  The already combined references teach the method of claim 37:
The combine references teach states however does not explicitly teach wherein the network slice is associated with an additional state; wherein the additional state comprises a locked state or an unlocked state; and wherein, in the locked state, the network slice does not accept new wireless devices and in the unlocked state, the network slice accepts new wireless devices
Xu however in the same field of computer networking teaches wherein the network slice is associated with an additional state (Xu: ¶0105 see status of the network slice instance may include at least one of the following: an active state, an inactive state, an available state, or an unavailable state); wherein the additional state comprises a locked state or an unlocked state (¶0105 see available (unlocked) and unavailable (locked) states); and wherein, in the locked state, the network slice does not accept new wireless devices (Xu ¶0128 see  The first network slice instance information includes the status of the network slice instance, and the second unit searches for a network slice instance in an available state based on the service request of the terminal, determines the network slice instance as the target slice instance, and allocates the target slice instance to the terminal. Examiners note: only available units are searched for, for allocating purposes leading to an understanding that unavailable resources cannot be allocated to ie do not accept new devices) and in the unlocked state, the network slice accepts new wireless devices (see available state above further see Xu ¶0128 see  The first network slice instance information includes the status of the network slice instance, and the second unit searches for a network slice instance in an available state)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the network slice states of Vrzic and the teachings of Xu for providing a secondary state utilized to lock/unlock slices to combine the teachings such that Vrzic utilizes an additional state as taught by Xu. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow users to manage slice deactivation and locking quickly.


Regarding claim 55: Vrzic teaches a communication system, comprising:
a host computer comprising (Fig 22 see processing unit):
first processing circuitry configured to provide user data (Fig 22 element 2214 see CPU); 
and a communication interface configured to forward the user data to a cellular network for transmission to a user equipment (UE) (Fig 22 element 2206 see network interfaces);
a cellular network comprising a network node having a radio interface and second processing circuitry, the network node’s second processing circuitry configured to, in response to a request to configure a network slice (Fig 4 element 360 see E-MANO, ¶0094 see creating the NWSD, the NWSO 140 sends the NWSD to the RO in the E-MANO 360, ¶0098 see NWSO 140 requests from the RO (i.e., NFVO 361) a termination of the slice specific network functions (NFs) ¶0054 VIM 363 may be able to keep track of the network slice ID (NWS ID) and the resource allocation quota assigned to the network slice. The quota specifies compute, storage and networking resources. It may also include access radio resources):
configure network resources for providing a network slice (¶0039 see pooled resources may be commercial off-the-shelf hardware components capable of configuration through virtualization approaches, such as NFV, in order to support various network functionalities for supporting the operations of the network slices…¶0043 see NWSO 140 may be used to reserve or dedicate resources (compute, storage and network) for each network slice so that there is resources isolation between slices.); and 
Vrzic teaches configure a network slice to a first state, wherein in the first state is disabled (Fig 17 elements 1750 and 1660 see After creating the NWSD, the NWSO 140 sends the NWSD to the RO in the E-MANO 360 (i.e., the NFVO 361) (1750) then The E-MANO 360 instantiates the new functions onto the resources allocated for the new network slice (1760) – the states being created [disabled] and instantiated [active]) 
Vrzic teaches different states however does not explicitly teach a state of the network slice whereby network resources associated with the network slice are allocated but not reserved (¶0062 see The resources are committed to the network slice but only allocated when there is an instantiation request. The resource reservation may be performed by the NWSO 140.) and in response to provisioning a service on the network slice, configuring the state of the network slice to a second state, wherein in the second state the network slice is enabled, whereby network resources associated with the network slice are reserved (¶0065 - NWSD IE includes a list of element identifiers and their descriptions. For example, NWSD IE 1100 includes a NWS ID, a Common subnetwork described by a network service ID (NSD), a slice specific sub-network described by a NSD, a Common subnetwork endpoint and a slice specific subnetwork endpoint. If no network slice has been instantiated, then for the network slice 1010, the NWSO 140 would instantiate the common CP subnetwork 910 and the slice specific subnetwork 920. For network slice 1020, if network slice 1010 is already instantiated, then the common CP subnetwork 910 may be updated and the second slice specific subnetwork is instantiated. The update for the common CP subnetwork 120 may include increasing the resources that are allocated to the NFs in the common CP subnetwork 120 (i.e., scale-up procedure defined in ETSI NFV) to accommodate the additional traffic on the new slice. Examiners note: NWSD can only allocate ie reserve resources to slices that are instantiated, a slice that is not instantiated until the NWSD requests resources – Although Vzric does explicitly call them ‘states’, it teaches the various states of instantiation and allocation and reservation of the slice and its resources). 
Vrzic teaches different states however does not explicitly teach a state of the network slice
Xu however in the same field of computer networking teaches a state of the network slice (¶0137 see status of the network slice instance may include at least one of the following: an active state, an inactive state, an available state, or an unavailable state)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the network slice provisioning of Vrzic and the teachings of Xu for changing states of a slice to active/deactive to combine the teachings such that Vrzic utilizes an explicit activation state of the slice. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow to avoid allocating an improper network slice instance to a terminal (Xu ¶0007).
Regarding claim 56: The already combined references teach the communication system of claim 55: wherein the first processing circuitry of the host computer is configured to execute a host application, thereby providing the user data (Vrzic: ¶0045 see NWSM 110 may be implemented as a part of an operational support system/business support system (OSS/BSS) 315.); and wherein the UE comprises processing circuitry configured to execute a client application associated with the host application (Fig 17 element 1710, 1790 and 1780 – Examiner note: here it is apparent that the end user is able to communicate with the OSS/BSS/NSM application ¶0094 see A customer (i.e., service provider) sends a new end user service request to the NWSM 110 (1710)).
Regarding claims 57, 58, 59: The already combined references teach the method of claim 37, further comprising: in response to no services being provisioned on the network slice, configuring a state of the network slice to the first state, wherein in the first state the network slice is disabled, whereby network resources associated with the network slice are no longer reserved but remain allocated (Vrzic: ¶0062 see The resources are committed to the network slice but only allocated when there is an instantiation request. The resource reservation may be performed by the NWSO 140. The NWSD 815 may further indicate resource quotas IE for compute, storage and network. The resource quota IE may include the maximum number of VMs a slice is allowed or a percentage of the resources allowed in a VIM, such as VIM 363. The resource quotas may be allocated by the NWSO 140. The VIM 363 ensures that the resource quotas are not violated when allocating resources )

Claims 40-41, 44, 51-52 rejected under 35 U.S.C. 103 as being unpatentable over Vrzic-Xu further in view of Velev et al. (US20200120589A1) hereinafter Velev.

Regarding claim 40: The already combined references teach the method of claim 37, Vrzic-Xu teach configuration of network state of the network slice wherein configuring the state the network slice to the first state (see claim 37)
Vrzic-Xu however does not explicitly teach comprises configuring a state of a Single Network Slice Selection Assistance Information (S-NSSAI) associated with the network slice to the first state
Velev however in the same field of computer networking teaches comprises configuring a state of a Single Network Slice Selection Assistance Information (S-NSSAI) associated with the network slice to the first state (¶0088 see may occur when the UE 205 is in a Connected state (e.g., CM-CONNECTED) or in an Idle state (e.g., CM-IDLE). In certain embodiments, the event is initiated by the UE 205. For example, the UE 205 may move to a new registration area (see block 506) which does not support all of the parameters in the first set (e.g., does not support the S-NSSAI-a) and the UE 205 sends a Registration Request to update the network with its new registration area (see signaling 508). Here, the Registration Request includes the aforementioned Requested NSSAI)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the network slice provisioning of Vrzic-Xu and the teachings of Velev for updating the S-NSSAI to manage states to combine the teachings such that Vrzic-Xu utilizes S-NSSAI to manage the states. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow for rules to be implemented to manage states .


Regarding claim 41:	 Vrzic-Xu teach the method of claim 37, 
Vrzic-Xu however does not explicitly teach wherein configuring network resources for providing the network slice comprises adding a Single Network Slice Selection Assistance Information (S-NSSAI) associated with the network slice to a Network Slice Selection Function (NSSF)
Velev however in the same field of computer networking teaches wherein configuring network resources for providing the network slice comprises adding a Single Network Slice Selection Assistance Information (S-NSSAI) associated with the network slice to a Network Slice Selection Function (NSSF) (¶0084 see When registering with the network, the UE 205 sends a Requested NSSAI to the network. In certain embodiments, the AMF 135 (or optionally the NSSF 150) stores the Requested NSSAI in a registration management (RM) context of the UE 205)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the network slice provisioning of Vrzic-Xu and the teachings of Velev for updating the S-NSSAI to manage states to combine the teachings such that Vrzic- Xu utilizes S-NSSAI to manage the states. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow for rules to be implemented to manage states .


Regarding claim 44: Vrzic-Xu teach the method of claim 37, 
Vrzic-Xu teach configuring the state the network slice to the second state  (see claim 37)
Vrzic-Xu however does not explicitly teach wherein the configuring a state of a Single Network Slice Selection Assistance Information (S-NSSAI) associated with the network slice to the second state
Velev however in the same field of computer networking teaches configuring a state of a Single Network Slice Selection Assistance Information (S-NSSAI) associated with the network slice to the second state (¶0088 see The event may occur when the UE 205 is in a Connected state (e.g., CM-CONNECTED) or in an Idle state (e.g., CM-IDLE). In certain embodiments, the event is initiated by the UE 205. For example, the UE 205 may move to a new registration area (see block 506) which does not support all of the parameters in the first set (e.g., does not support the S-NSSAI-a) and the UE 205 sends a Registration Request to update the network with its new registration area (see signaling 508). Here, the Registration Request includes the aforementioned Requested NSSAI.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the network slice provisioning of Vrzic-Xu and the teachings of Velev for updating the S-NSSAI to manage states to combine the teachings such that Vrzic-Xu utilizes S-NSSAI to manage the states. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow for rules to be implemented to manage states .



Regarding claim 51: Same rejection rationale utilized to reject claim 40 is utilized to reject claim 51.

Regarding claim 52: Same rejection rationale utilized to reject claim 41 is utilized to reject claim 52.


Claims 47, 50 rejected under 35 U.S.C. 103 as being unpatentable over Vrzic-Xu further in view of Senarth et al. (US20190109768A1) hereinafter Senarth.


Regarding claims 47, 50: The already combined references teach the method of claim 46
The combined references do not explicitly teach when the additional state of the network slice comprises a shutting down state; wherein, in the shutting down state, the network slice does not accept new wireless devices
Senarth however in the same field of computer networking teaches wherein, when the additional state of the network slice comprises a shutting down state; wherein, in the shutting down state, the network slice does not accept new wireless devices (Senarth ¶0148 see NSSMF may modify, de-activate, or terminate an existing NSSI, or create a new NSSI based on the accepted modification request); and further comprising configuring the additional state of the network slice from the shutting down state to the locked state when a last wireless device leaves the network slice (¶0153 see the management exposure interface is disabled (ie locked) before the termination of the service). 
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the network slice provisioning of Vrzic-Xu and the teachings of Senarth for changing states of a slice to shutting down to combine the teachings such that Vrzic utilizes an explicit state for a slice. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow reduces devices from connecting to slices which will not be available.


Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449